Title: To Thomas Jefferson from Nehemiah Dodge, 26 July 1806
From: Dodge, Nehemiah
To: Jefferson, Thomas


                        
                            Much respected Sir—
                            
                            Lebanon July 26th.  A 1806.
                        
                        It is not without the most lively sensations, which delicacy might be supposed to dictate, that I presume to
                            address the President on a subject, which nothing short of his known benignity would move us to unfold.
                        In Lebanon one of the principal inland Towns of the State of Connecticut we live: and it hath fallen to my
                            lot to stand as pastor to a congregation in Baptist order; lately formed in this place: as you will see by the
                            Massachusetts Baptist Missionary Magazine No. 6. which accompanies this letter: all friends to the present administration,
                            & to the person of the President.—It hath however fallen to our lot to become involved in a question with our
                            neighbours, in reference to our interest in an old Meeting House, which a majority wished out of the way, (if not all) but
                            which falling to the ground in our presents; the good people of the old side have moved that we should indemnify them for
                            they have followed with suits, damages, & costs until about five thousand dollars are arrested from us. This on the back
                            of five thousand four hundred dollars we had just expended in the building of a new House falls very severe on some of our
                            landholders on whom executions without mercy now comes.—The consequence is (according to the plan of our G—) as it was
                            in another case. Nehemiah 4.10.—
                        A few of us not directly implicated in the above mention’d dilema have purchased 8. acres of land upon a
                            public corner near the new Meeting house (price 200.$) on which we desire to build an house for a parsonage, but being
                            poor we are unable to build the walls without help—
                        Looking around to see from what quarter some little aid might come: our eyes have been directed, with great
                            diffidence to the President’s Chair.—
                        We are well aware that this seat is often assailed for purposes less honorable than those which accompany
                            this address: & we believe also that benignity is the leading ray, whenever the countenance of the President is turned
                            toward either Friend or foe—
                        Nevertheless, we have so far presumed to state our necessities; that if the unremitted solicitations of nedy
                            friends have not as yet exhausted all Presidental favor, we the friends of the President & of his pacific Administration
                            may obtain such kind remembrance; as any falling crumbs may warrent him to bestow: and for the life of the President, &
                            for the prosperity of his administration, we shall as in duty bound ever pray—
                  In behalf of the Baptist Church in this
                            place, with sentiments of real Esteem, I subscribe my self Your Friend And Humble Servant
                        
                            Nehemiah Dodge
                            
                        
                    